TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00410-CV



                                  Anne Greenwood, Appellant

                                                v.

                     Irvin J. Milzman and Florence Milzman, Appellees



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 04-1128-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


                            MEMORANDUM OPINION

               Appellant Anne Greenwood and appellees Irvin J. Milzman and Florence Milzman

no longer wish to pursue this appeal and have filed a joint motion to dismiss this appeal. We grant

the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Joint Motion

Filed: September 13, 2006